DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on interview and subsequent email contact on 28 April 2021, and 4 May 2021, respectively, regarding the Siemens Healthcare Diagnostics Inc. application.

Claims 1-19 are currently pending and have been fully considered.
	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Mr. Marc Brockhaus, Attorney for Application, on 4 May 2021.

The application has been amended as follows: 

In claim 1, between the phrases, “the inner surface of the sensor body” and “and a conductive element” is inserted the following: “, the sensing element being a membrane that is responsive to a fluid or analyte generated by a fluid-reagent reaction;”

Claim 5 is changed to recite, “The microcapillary sensor array of claim1, wherein the sensing element has at least one enzyme configured to be responsive to a pre-determined analyte to generate a response signal.”

In claim 15, after the phrase, “the inner surface of the sensor body” is inserted the following: “, the sensing element being a membrane that is responsive to a fluid or analyte generated by a fluid-reagent reaction;”
Between the terms “a” and “conductive elements” is inserted the phrase, “plurality of” and after the next recitation of “with” the term “the” is replaced with the term “each”

In claim 18, between the phrases, “the inner surface of the sensor body” and “and c)	a computing device” is inserted the following: “, the sensing element being a membrane that is responsive to a fluid or analyte generated by a fluid-reagent reaction;”

In claim 18, between the phrases, “the inner surface of the sensor body” and “and, analyzing” is inserted the following: “, the sensing element being a membrane that is responsive to a fluid or analyte generated by a fluid-reagent reaction;”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art reference to the present claims is the previously cited Samproni (US 516/0082874 A1).  However, the Samproni reference does not teach or suggest the sensing element that extend from the inner surface hollow capillary and the outer surface of the sensor body is a membrane material, as required now by all independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                              	10 May 2021